DETAILED ACTION
		Application No. 17/122,831 filed on 12/15/2020 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co pending applications no. 17/122866.  Claims 1-20 of co pending application no. 17/122866 (e.g., accessing a transaction log having stored therein a plurality of transaction blocks, each transaction block associated with a database transaction and corresponding operations that comprise the database transaction, the plurality of transaction blocks ordered according to when their corresponding database transactions were completed, the plurality of log records in each transaction block ordered according to when their corresponding operations were performed on the database; accessing a range of transaction blocks in the transaction log in reverse chronological order, starting from a latest transaction block and ending with an earliest transaction block that occurs earlier in time than the latest transaction block; and recovering data in the database from each of the transaction blocks accessed in reverse chronological order by recovering database rows in the database that were acted on by database transactions associated with the accessed transaction blocks) contain almost similar of claims 1-20 (e.g., accessing a transaction log having stored therein a plurality of transaction blocks, each transaction block associated with a database transaction and corresponding operations that comprise the database transaction, the plurality of transaction blocks ordered according to when their corresponding database transactions were completed, the plurality of log records in each transaction block ordered according to when their corresponding operations were performed on the database; accessing a range of transaction blocks in the transaction log in reverse chronological order, starting from a latest transaction block and ending with an earliest transaction block that occurs earlier in time than the latest transaction block; and recovering data in the database from each of the transaction blocks accessed in reverse chronological order by recovering database rows in the database that were acted on by database transactions associated with the accessed transaction blocks) of the instant application and as such anticipate claims 1-20 of the instant application.
Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

          This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of patent No. 10,891,202 B2.  Claims 1-17 of patent No. 10,891,202 B2 (e.g., accessing a transaction log having stored therein a plurality of transaction blocks, each transaction block associated with a database transaction and corresponding operations that comprise the database transaction, the plurality of transaction blocks ordered according to when their corresponding database transactions were completed, the plurality of log records in each transaction block ordered according to when their corresponding operations were performed on the database; accessing a range of transaction blocks in the transaction log in reverse chronological order, starting from a latest transaction block and ending with an earliest transaction block that occurs earlier in time than the latest transaction block; and recovering data in the database from each of the transaction blocks accessed in reverse chronological order by recovering database rows in the database that were acted on by database transactions associated with the accessed transaction blocks) contain almost similar element of claims 1-20 (e.g., accessing a transaction log having stored therein a plurality of transaction blocks, each transaction block associated with a database transaction and corresponding operations that comprise the database transaction, the plurality of transaction blocks ordered according to when their corresponding database transactions were completed, the plurality of log records in each transaction block ordered according to when their corresponding operations were performed on the database; accessing a range of transaction blocks in the transaction log in reverse chronological order, starting from a latest transaction block and ending with an earliest transaction block that occurs earlier in time than the latest transaction block; and recovering data in the database from each of the transaction blocks accessed in reverse chronological order by recovering database rows in the database that were acted on by database transactions associated with the accessed transaction blocks) of the instant application and as such anticipate claims 1-20 of the instant application.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Doshi et al discloses US 20190004851 A1 METHODS AND APPARATUS TO PERFORM ATOMIC TRANSACTIONS IN NONVOLATILE MEMORY UNDER HARDWARE TRANSACTIONAL MEMORY.
Brown et al discloses US 10372548 B2 Copying data from multiple point-in-time copies to a log storage to use to roll-back a source storage.
Zheng discloses US 20190026193 A1 METHOD AND APPARATUS FOR EXECUTING DATA RECOVERY OPERATION.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZAM M CHEEMA/Primary Examiner, Art Unit 2166